ORDER
The Court having considered the Unopposed Motion to Stay Warrant of Execution filed in the above-entitled case, it is this 1st day of April, 2005,
ORDERED, by the Court of Appeals of Maryland, that the motion be, and it is hereby, granted, and the warrant of execution signed on February 24, 2005, by Judge Christian M. Kahl for the Circuit Court for Baltimore County directing the execution of Vernon Evans, Jr. during the week of April 18, 2005, be, and it is hereby, stayed pending further order of this Court, and it is further
ORDERED that this matter shall be set for oral argument on June 7, 2005, with respect to the issues raised in the motion and, in accordance with Maryland Rules 8-501 and 8-502, the parties shall file briefs and record extract; the brief and record extract of appellant to be filed on or before April 25, 2005; the brief of the appellee to be filed on or before May 20, *32005; and the reply brief, if any, to be filed on or before May 31, 2005.
Judge CATHELL did not participate in the consideration of this matter.